DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coone, U.S. Patent 4,892,144, in view of Carisella, U.S. Patent 5,417,289, hereinafter referred to as Coone and Carisella.
Regarding Claims 8 and 9, Coone discloses an apparatus comprising:
An inflatable packer assembly (generically seen in Figures 1/2 and 10/11) configured to be conveyed within a wellbore (Abstract), wherein the inflatable packer assembly comprises:
A mandrel (101) comprising a flow line (central bore space for application of fluid flow or a treatment string);

A second lower packer ring (formed by elements of the lower packer head, including structures similar to ring 106, presented in Figure 2) fixedly connected with the mandrel (while the generic structures presented in the exemplary case of Figures 1/2 demonstrate a slidable lower ring and fixed upper ring head elements, the embodiment of packer 150 may include the upper head being movable and the lower head being either movable or fixed; Col 7, Lines 15-22);
An inflatable packer (generically the outer expandable sleeve portion of the packer 150 seen in Figures 10/11) disposed around the mandrel and sealingly connected with the first and second rings, wherein the inflatable packer is fluidly connected with the flow line (generic case utilizes sidewall ports to allow fluid communication), wherein the inflatable packer is operable to expand against a sidewall of the wellbore upon receiving the fluid from the flowline (as seen in Figure 11).
While Coone discloses that the system may include locking feature to control movement (as presented in the case of selective locking or movement of the upper and/or lower heads), it does not expressly disclose a latching mechanism to limit and permit movement of the upper packer ring.
Additionally, Carisella teaches the use of an inflatable packer which uses shiftable packer elements having at least one end ring element which is held in their initial deployed position using shearable elements such that an end portion of the packer may be held in a desired initial position and allowed to move when exposed to a desired magnitude of force (Col 5, Line 11- Col 6, Line 3).
Therefore, it would have been obvious to modify the shifting structures of Coone to include an initial latch securing mechanism like that taught by Carisella which would act to hold the shifting ring in its initial position until such a time that it is desired to allow movement to actuate the packer (in the context of Coone, the applied force/pressure originating from the applied fluid pressure). Doing so 
Regarding Claim 11, Coone further discloses that the fluid transmitted via the flow line (either in the form of central bore flow or flow through a deployed string) acts to expand the instable packer (as seen in Figures 10/11) and operates the latching mechanism to permit the movement of the first packer ring with respect to the mandrel (in view of the modification made in relation to Claim 8, as an increasing pressure is applied to expand the packer which would require movement of the ring in Coone, the shearing elements would release to allow the required movement).
Regarding Claim 12, in view of the modifications made in relation to Claim 8, Coone further discloses that the latching mechanism is operable to connect the first packer ring with the mandrel to limit the movement of the ring with respect to the mandrel (as taught by Carisella, the shear elements act to hold the element in an initial position as discussed) and upon being actuated by the fluid flow, disconnect the first packer ring from the mandrel to permit the movement of the ring (once the shear elements release the movable body, it is free to slide to allow the packer to fully expand as seen in Figures 2/3 of Carisella).
Regarding Claim 13, in view of the modifications made in relation to Claim 8, Carisella further teaches that the latching mechanism comprises a first member (screw heads 73)  connected with the movable packer ring (in this case the ring may be seen as shifting element 65);
A second member connected with the central mandrel (holding ring 67), wherein the first and second members are operably to engage each other to limit the movement of the first member with respect to the second member to limit the movement of the first packer ring (Col 56, Lines 11-60); and
A third member (seen as the body portions of screws 68 threaded into receptacles 71) operable to, upon being actuated by applied fluid pressure, move from a first position in which at least a portion of the third member prevents the first and second members from disengaging to a second position in 
Regarding Claim 14, in view of the modifications made in relation to Claims 8/13, Carisella further teaches that the latching mechanism includes, in the first position, a portion of the third member (the screw body) is disposed against the second member to prevent the second member from elastically bending to prevent the first and second members from disengaging (in so far as the screws act to maintain the desired distance “d” between the ring and the body); and
In the second position, the at least a portion of the third member is not disposed against the second member to permit the first member to elastically bend to permit the first and second members to disengage (in that once the screws release, the ring is able to move as seen in Figure 3).
Regarding Claim 15, in view of the modifications made in relation to Claim 8, Coone further discloses that the flow line system may comprises a first flow line and a second flow line, wherein the flowline fluidly connected with the latching mechanism is the first flowline and the flowline fluidly connected with the inflatable packer is the second flow line (Examiner notes that in the absence of more explicit structure, the flow line may be seen as including portions of the main bore, the injection port, the internal cavity of the expanding packer structure such that a flow path may be taken as arbitrary locations of the system which includes fluid pressure being applied to the end rings, and by extension the latching mechanism, as well as the main expandable packer).
Regarding Claim 16, Coone discloses a method comprising:
Coupling an inflatable packer assembly to a tool string (generically seen in Figures 1/2 and 10/11), wherein the inflatable packer assembly comprises:
A mandrel (101) comprising a flow line (central bore space for application of fluid flow or a treatment string);

A second lower packer ring (formed by elements of the lower packer head, including structures similar to ring 106, presented in Figure 2) fixedly connected with the mandrel (while the generic structures presented in the exemplary case of Figures 1/2 demonstrate a slidable lower ring and fixed upper ring head elements, the embodiment of packer 150 may include the upper head being movable and the lower head being either movable or fixed; Col 7, Lines 15-22);
An inflatable packer (generically the outer expandable sleeve portion of the packer 150 seen in Figures 10/11) disposed around the mandrel and sealingly connected with the first and second rings, wherein the inflatable packer is fluidly connected with the flow line (generic case utilizes sidewall ports to allow fluid communication), wherein the inflatable packer is operable to expand against a sidewall of the wellbore upon receiving the fluid from the flowline (as seen in Figure 11).
	Conveying the tool string in a downhole direction within a wellbore (seen generically in Figure 2, wherein the string may be raised/lowered within the wellbore, Abstract);
Pumping a fluid into the flowline to:
	Expand the inflatable packer away from the mandrel against a sidewall of the wellbore (as seen in Figures 2/11.
	While Coone discloses that the rings may be selectively movable so as to allow the packer to expand when fluid pressure is applied, it does not expressly disclose that the system includes a latching mechanism.  

Therefore, it would have been obvious to modify the shifting structures of Coone to include an initial latch securing mechanism like that taught by Carisella which would act to hold the shifting ring in its initial position until such a time that it is desired to allow movement to actuate the packer (in the context of Coone, the applied force/pressure originating from the applied fluid pressure). Doing so would allow a user to control the expansion of the packer as it would allow a user to regulate the stages of expansion based on the applied forces (Col 5, Lines 11- Col 6, Line 3).
Regarding Claim 17, in view of the modifications made in relation to Claim 16, Coone further discloses that the latching mechanism is operable to connect the first packer ring with the mandrel to limit the movement of the ring with respect to the mandrel (as taught by Carisella, the shear elements act to hold the element in an initial position as discussed) and upon being actuated by the fluid flow into the flowline, disconnect the first packer ring from the mandrel to permit the movement of the ring (once the shear elements release the movable body, it is free to slide to allow the packer to fully expand as seen in Figures 2/3 of Carisella).
Regarding Claim 18, in view of the modifications made in relation to Claim 16, Carisella further teaches that the latching mechanism comprises a first member (screw heads 73)  connected with the movable packer ring (in this case the ring may be seen as shifting element 65);
A second member connected with the central mandrel (holding ring 67), wherein the first and second members are operably to engage each other to limit the movement of the first member with respect to the second member to limit the movement of the first packer ring (Col 56, Lines 11-60); and

Wherein operating the latching mechanism includes, in the first position, a portion of the third member (the screw body) is disposed against the second member to prevent the second member from elastically bending to prevent the first and second members from disengaging (in so far as the screws act to maintain the desired distance “d” between the ring and the body); and
In the second position, the at least a portion of the third member is not disposed against the second member to permit the first member to elastically bend to permit the first and second members to disengage (in that once the screws release, the ring is able to move as seen in Figure 3).
Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al., U.S. Patent 5,383,520, hereinafter referred to as Tucker, in view of Coone (4,892,144).
Regarding Claim 1, Tucker discloses an apparatus comprising:
A dual packer assembly (as seen in Figures 1/2) for conveyance within a wellbore, the packer assembly comprises:
An upper packer assembly (upper packer 40) comprising:
	An upper mandrel (defined as the main mandrel 36 and various attachment structures used to hold the packer thereon).
A first upper packer ring (as seen in Figures 3A-3F) and a first lower packer ring (respective rings 50 and 82), wherein one ring is fixed to the mandrel and the other is free to 
An upper inflatable packer disposed around the upper mandrel and sealingly connected with the first upper and lower packer rings, the upper packer configured to expand against a sidewall of the wellbore (as seen in Figures 1/2); and
	A lower packer (42) comprising:
	A lower mandrel (the main body mandrel and accompanying structures located adjacent the lower packer 42 as seen in Figures 3A-P);
	A second upper and second lower packer ring (defined as respective rings 96 and 120) wherein one ring is fixed to the mandrel and the other is free to slide as part of the inflatable packer expansion process (Col 5, Lines 26-49; Col 5, Lines 12-55).
	While Tucker discloses the above dual straddle packer assembly, having two packers each with upper and lower packer rings, it does not expressly disclose that in the upper packer, the upper ring is axially movable and the lower ring is fixed, and in the lower packer, the lower ring is movable with the upper ring fixed.
Additionally, Coone teaches the use of an inflatable packer system which likewise includes a central mandrel and an inflatable packer arranged between two end packer rings, wherein the selection of which packer ring moves is taken as a design choice (either the top ring can move with the bottom ring remaining fixed as in the case of packer 150, or the packer may utilize a fixed upper ring and a shiftable lower ring, as presented in the case of packer 100, Col 6, Line 53 – Col 7, Line 23).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the packer of Tucker to include any combination of fixed/slidable top/bottom rings as doing so merely constitutes a selection of known configurations from a finite number of options with a reasonable expectation of success (noting that as Coone teaches that both are 
Regarding Claim 6, Tucker further discloses that the upper mandrel comprises a first outer profile having a first diameter (as seen in Figures 3A-G, the carrying mandrel may have an outer diameter of the inner main body 36 as seen in Figure 3A), the first upper packer ring, first lower packer ring, and upper inflatable packer are disposed about the first outer profile (as seen in Figures 3A-F), the upper mandrel further comprises a lower coupler coupled with the upper coupler of the lower mandrel, the lower coupler has a second diameter that is substantially greater than the first diameter (as seen in exemplary Figure 3G, there are multiple coupling features which act to connect parts of the upper and lower mandrel sections, including, but not limited to, threaded section 94).  In the absence of more specific structure which defines the coupling features, a broad interpretation is being applied.
Regarding Claim 7, Tucker further discloses that the lower coupler is at a lower end of the upper mandrel opposite an upper end of the upper mandrel (as seen in at least Figure 3G, the coupler exists essentially directly above the lower packer structure and mandrel thereof, such that some arbitrary portion of the mandrel and packer string above said connection may be seen as the upper end), and wherein the upper mandrel is configured to receive thereon the first upper packer ring, the first lower packer ring, and the upper inflatable packer at the upper end of the mandrel during assembly of the dual packer assembly (as detailed above, in the absence of a more specific structural recitation of the lower coupler and upper ends, the designation of the upper end may be taken as some arbitrary potion above the connection in question such that the coupling defines essentially a lower terminal end, and .
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (5,383,520) in view of Coone (4,892,144) as applied to Claim 1, and in further view of Carisella (5,417,289).
Regarding Claim 2, Tucker in view of Coone teaches the limitations presented in Claim 1 as previously discussed.  While Coone teaches the movable ring structures as detailed above, neither Coone nor Tucker expressly disclose a selectively operable latching feature for said rings.
Additionally, Carisella teaches the use of an inflatable packer which uses shiftable packer elements having at least one end ring element which is held in their initial deployed position using shearable elements such that an end portion of the packer may be held in a desired initial position and allowed to move when exposed to a desired magnitude of force (Col 5, Line 11- Col 6, Line 3).
Therefore, it would have been obvious to modify the shifting structures of Coone to include an initial latch securing mechanism like that taught by Carisella which would act to hold the shifting ring in its initial position until such a time that it is desired to allow movement to actuate the packer (in the context of Coone, the applied force/pressure originating from the applied fluid pressure). Doing so would allow a user to control the expansion of the packer as it would allow a user to regulate the stages of expansion based on the applied forces (Col 5, Lines 11- Col 6, Line 3).
Regarding Claim 3, in view of the modifications made in relation to Claim 2, Carisella further teaches that the latching mechanism is operable to connect the first packer ring with the mandrel to limit the movement of the ring with respect to the mandrel (as taught by Carisella, the shear elements act to hold the element in an initial position as discussed) and upon being actuated by the fluid flow, disconnect the first packer ring from the mandrel to permit the movement of the ring (once the shear elements release the movable body, it is free to slide to allow the packer to fully expand as seen in Figures 2/3 of Carisella).
Claim 4, in view of the modifications made in relation to Claim 2, Tucker further discloses that the dual packer assembly comprises a flowline extending within the upper and lower packers (fluid is pumped through a central bore passage of the deployment string), wherein the flowline is fluidly connected with the latching mechanism, and wherein the latching mechanism is operable to permit the axial movement of the movable packer rings upon being actuated by a fluid from the flowline (in so far as the latching structures taught by Carisella are actuated by a force applied from an applied fluid, there exists a hydraulic coupling wherein the applied fluid force acts to break the shearing elements).
Regarding Claim 5, in view of the modifications made in relation to Claim 2, Tucker further discloses that the dual packer assembly flowline extending within the upper and lower packers is used to inflate the packers such that they expand to make contact with the wellbore sidewall (as seen in Figures 1/2), wherein Carisella teaches that the latching mechanism is operable to permit the axial movement while the packers are being expanded (in so far as the packer mechanism for expansion as presented in Claim 1 would include the movement of at least one of the movable rings, such that the latch would be disabled to allow movement at the desired time of expansion).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coone (4,892,144) in view of Carisella (5,417,289) and Tucker (5,383,520).
Regarding Claim 10, Coone in view of Carisella teaches the limitations presented in Claim 9 as previously discussed.  While Coone discloses the structures related to the packer as detailed above, it does not expressly disclose that the system may include an additional packer, mandrel, and ring set defining a lower packer assembly.  
Additionally, Tucker teaches the use of an inflatable packer system which may include a first upper packer (40) having a first upper mandrel, expandable packer system, and packer end rings (Col 5, Lines 26-49; Col 5, Lines 12-55) and a second lower packer with the same structures, wherein the lower 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Coone to include a second packer structure at a lower location as taught by Tucker.  Doing so would allow a user to operate the packer system to selectively isolate a desired portion of the wellbore, wherein such a system would allow a user to selectively isolate a specific zone of interest in the wellbore for treatment or investigation (Col 1, Lines 18-34; Col 2, Lines 51-60).
Regarding Claim 19, Coone in view of Carisella teaches the limitations presented in Claim 16 as previously discussed.  While Coone discloses the structures related to the packer as detailed above, it does not expressly disclose that the system may include an additional packer to isolate a given space for testing.
Additionally, Tucker teaches the use of a packer system which includes a first upper packer (40) and a lower packer (42) spaced such that expansion can be used to isolate a given region (Col 5, Lines 50-59), such that fluid can be pumped through the string to expand and contract the packers, wherein after being deployed to the desired location and the packers are expanded, a formation evaluation operation can be performed on the isolated zone (Col 13, Lines 9-55).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Coone to include a second packer structure at a lower location as taught by Tucker.  Doing so would allow a user to operate the packer system to selectively isolate a desired portion of the wellbore, wherein such a system would allow a user to selectively isolate a specific zone of interest in the wellbore for treatment or investigation (Col 1, Lines 18-34; Col 2, Lines 51-60).
Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coone (4,892,144) in view of Ellson et al., U.S. Patent Publication 2009/0025983, hereinafter referred to as Ellson.
Regarding Claim 16, Coone discloses a method comprising:
Coupling an inflatable packer assembly to a tool string (generically seen in Figures 1/2 and 10/11), wherein the inflatable packer assembly comprises:
A mandrel (101) comprising a flow line (central bore space for application of fluid flow or a treatment string);
A first upper packer ring (formed by the elements of the upper packer head, including structures similar to ring 103, presented in Figure 2; Col 6, Line 53 – Col 7, Line 23) slidably coupled with respect to the upper mandrel;
A second lower packer ring (formed by elements of the lower packer head, including structures similar to ring 106, presented in Figure 2) fixedly connected with the mandrel (while the generic structures presented in the exemplary case of Figures 1/2 demonstrate a slidable lower ring and fixed upper ring head elements, the embodiment of packer 150 may include the upper head being movable and the lower head being either movable or fixed; Col 7, Lines 15-22);
An inflatable packer (generically the outer expandable sleeve portion of the packer 150 seen in Figures 10/11) disposed around the mandrel and sealingly connected with the first and second rings, wherein the inflatable packer is fluidly connected with the flow line (generic case utilizes sidewall ports to allow fluid communication), wherein the inflatable packer is operable to expand against a sidewall of the wellbore upon receiving the fluid from the flowline (as seen in Figure 11).

Pumping a fluid into the flowline to:
	Expand the inflatable packer away from the mandrel against a sidewall of the wellbore (as seen in Figures 2/11.
	While Coone discloses that the rings may be selectively movable so as to allow the packer to expand when fluid pressure is applied, it does not expressly disclose that the system includes a latching mechanism.  
Additionally, Ellson teaches the use of an inflatable packer with a slidable end ring which is used to control the degree of expansion of the packer during inflation, wherein the packer includes a latching mechanism in the form of a fluid regulating valve which selectively allows fluid communication to a space isolated by a slidable end ring of the packer, such that the force applied to the end ring and packer is controlled to allow for a desired expansion and contraction of the packer/ring (Paragraphs 0017, 0029).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure of Coone to include a valve actuating latch mechanism and flow line portion which can be used to control the extension of the shifting rings during expansion of the packer element.  Doing so gives a user greater control over the packer inflation and merely constitutes a standard method of controlling the expansion of the packer by controlling the slidable ring thereof (Paragraphs 0028-0030).  Additionally, Examiner notes that the latch mechanism merely constitutes an alternative method of selectively controlling the expansion of the packer when used in conjunction with a standard inflation system such that the modification merely constitutes a substitution of a generic ring control structure for a more specific one with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Examiner notes that in view of such a modification, the latch mechanism 
Regarding Claim 17, in view of the modifications made in relation to Claim 16, Ellson further teaches that the latching mechanism is used to limit the axial movement of the packer ring by selective operation and control of valves which either allow or restrict flow to the control chamber (420), noting that pumping fluid into the flow line portion for the valve can be used to disconnect the packer ring from the mandrel (i.e. allow relative movement) to allow the ring to move in either an inflating or deflating manner (Paragraphs 0028-0030).
Regarding Claim 20, in view of the modifications made in relation to Claim 16, Ellson further teaches that the latching mechanism is configured to selectively allow or restrict movement of the packer end ring when the packer is desired to be expanded or deflated (Paragraphs 0029-0031).  Additionally, it is noted that in view of the modification to include the latching mechanism, the controller and valve system which regulates pressure and movement of the ring may be used at any point during deployment, such that in the case of Coone which teaches both raising and lowering of the packer string, it would have been obvious for the latching mechanism to be used to divert fluid from the packer and latching mechanism so as to allow the packer to be deflated and moved to a different location as taught by Ellson (Paragraphs 0028-0031).  Doing so merely constitutes a standard use of a packer system which includes the ability to regulate the degree of expansion and contraction of the packer element.  Examiner notes that this is a broader interpretation of the actuation system than what is presented in the instant specification, however the claim is not so specific as to require the same level of detail regarding the fluid diversion.  Additional recited details would likely be sufficient to overcome the above interpretation.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Coone (4,892,144) in view of Ellson (2009/0025983) and Tucker (5,383,520).
Regarding Claim 19, Coone in view of Ellson teaches the limitations presented in Claim 16 as previously discussed.  While Coone discloses the structures related to the packer as detailed above, it does not expressly disclose that the system may include an additional packer to isolate a given space for testing.
Additionally, Tucker teaches the use of a packer system which includes a first upper packer (40) and a lower packer (42) spaced such that expansion can be used to isolate a given region (Col 5, Lines 50-59), such that fluid can be pumped through the string to expand and contract the packers, wherein after being deployed to the desired location and the packers are expanded, a formation evaluation operation can be performed on the isolated zone (Col 13, Lines 9-55).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Coone to include a second packer structure at a lower location as taught by Tucker.  Doing so would allow a user to operate the packer system to selectively isolate a desired portion of the wellbore, wherein such a system would allow a user to selectively isolate a specific zone of interest in the wellbore for treatment or investigation (Col 1, Lines 18-34; Col 2, Lines 51-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brennan et al., U.S. Patent Publication 2010/0170682, teaches the use of a downhole packer system which includes shifting extension members to control the level of expansion of the packer.
Duell et al., U.S. Patent 5,526,878, teaches the use of an inflatable packer which uses controlling extrusion end rings to allow expansion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676